



Exhibit 10.2


PIONEER NATURAL RESOURCES COMPANY
INDEMNIFICATION AGREEMENT
This Agreement (“Agreement”) is made and entered into as of the 16th day of May,
2019, by and between Pioneer Natural Resources Company, a Delaware corporation
(the “Company”), and Scott D. Sheffield (“Indemnitee”).
RECITALS
A.    Highly competent and experienced persons are reluctant to serve
corporations as directors, executive officers or in other capacities unless they
are provided with adequate protection through insurance and indemnification
against claims and actions against them arising out of their service to and
activities on behalf of the Company.
B.    The Board of Directors of the Company (the “Board”) has determined that
the inability to attract and retain such persons would be detrimental to the
best interests of the Company and its stockholders and that the Company should
act to assure such persons that there will be increased certainty of such
protection in the future.
C.    The Board has also determined that it is reasonable, prudent and necessary
for the Company, in addition to purchasing and maintaining directors’ and
officers’ liability insurance (or otherwise providing for adequate arrangements
of self-insurance), to contractually obligate itself to indemnify, hold
harmless, and exonerate and to advance expenses on behalf of such persons to the
fullest extent permitted by applicable law so that they will serve or continue
to serve the Company free from undue concern that they will not be adequately
protected.
D.    Indemnitee is willing to serve, to continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified to the fullest extent permitted by law.
E.    Article Twelfth of the Amended and Restated Certificate of Incorporation
of the Company (as it may be amended or restated from time to time, the
“Certificate of Incorporation”) provides for indemnification of directors and
officers to the fullest extent permitted by law.
F.    This Agreement is supplemental to and in furtherance of the Certificate of
Incorporation and any resolutions adopted pursuant thereto, as well as any
rights of Indemnitee under any directors’ and officers’ liability insurance
policy, and this Agreement shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder.
In consideration of the foregoing and the mutual covenants herein contained, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereby agree as follows:


1

--------------------------------------------------------------------------------





ARTICLE I
Certain Definitions


As used herein, the following words and terms shall have the following
respective meanings (whether singular or plural):
“Change in Control” means the occurrence of any of the following events:
(i)    The acquisition by any Person of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either (x)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (y) the combined voting power of the then outstanding
Voting Securities of the Company (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this Subparagraph (i), any acquisition
by any corporation pursuant to a transaction that complies with clauses (A), (B)
and (C) of paragraph (iii) below shall not constitute a Change of Control; or
(ii)    Members of the Incumbent Board cease for any reason to constitute at
least a majority of the Board; or
(iii)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common equity and the combined voting power of the then outstanding Voting
Securities of the entity resulting from such Business Combination (including an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
the entity resulting from such Business Combination) beneficially owns, directly
or indirectly, 40% or more of, respectively, the then outstanding shares of
common equity of the entity resulting from such Business Combination or the
combined voting power of the then outstanding Voting Securities of such entity
except to the extent that such ownership results solely from ownership of the
Company that existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors or other similar governing
body of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
(iv)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
“Claim” means an actual or threatened claim or request for relief that was, is
or may be made by reason of anything done or not done by Indemnitee in, or by
reason of any event or occurrence related to, Indemnitee’s Corporate Status.
“Corporate Status” means the status of a person who is, becomes or was a
director, officer, employee, agent or fiduciary of the Company or is, becomes or
was serving at the request of the Company


2

--------------------------------------------------------------------------------





as a director, officer, partner, member, venturer, proprietor, trustee,
employee, agent, fiduciary or similar functionary of another foreign or domestic
corporation, partnership, limited liability company, joint venture, sole
proprietorship, trust, employee benefit plan or other enterprise. For purposes
of this Agreement, the Company agrees that Indemnitee’s service on behalf of or
with respect to any Subsidiary of the Company shall be deemed to be at the
request of the Company.
“DGCL” means the General Corporation Law of the State of Delaware and any
successor statute thereto, as either of them may from time to time be amended.
“Disinterested Director” with respect to any request by Indemnitee for
indemnification hereunder, means a director of the Company who at the time of
the vote is not a named defendant or respondent in the Proceeding in respect of
which indemnification is sought by Indemnitee.
“Exchange Act” means the Securities Exchange Act of 1934.
“Expenses” means all attorneys’ fees and disbursements, retainers, accountants’
fees and disbursements, private investigator fees and disbursements, other
professionals’ fees and disbursements, court costs, transcript costs, fees and
expenses of experts, witness fees and expenses, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, penalties and all other disbursements, costs or expenses of the types
customarily incurred in connection with prosecuting, defending (including
affirmative defenses and counterclaims), preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or participating in or
preparing to participate in a Proceeding and all interest or finance charges
attributable to any thereof. Without limiting the foregoing, “Expenses” also
shall include Expenses incurred in connection with any appeal resulting from any
Proceeding (as defined below), including the principal, premium, security for,
and other costs relating to any cost bond, supersedeas bond, or other appeal
bond or its equivalent. Should any payments by the Company under this Agreement
be determined to be subject to any federal, state or local income or excise tax,
“Expenses” shall also include such amounts as are necessary to place Indemnitee
in the same after-tax position (after giving effect to all applicable taxes) as
Indemnitee would have been in had no such tax been determined to apply to such
payments. Also, in this Agreement “witness” includes responding (or objecting)
to a discovery request, whether in writing or in an oral deposition, in any
Proceeding.
“Incumbent Board” means the individuals who, as of the date of this Agreement,
constitute the Board and any other individual who becomes a director of the
Company after that date and whose election or appointment by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board.
“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither contemporaneously is, nor
in the five years theretofore has been, retained to represent: (i) the Company
or Indemnitee in any matter material to either such party (other than as
Independent Counsel under this Agreement or similar agreements), (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder, or
(iii) the beneficial owner, directly or indirectly, of securities of the Company
representing 5% or more of the combined voting power of the Company’s then
outstanding Voting Securities (other than, in each such case, with respect to
matters concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements). Notwithstanding the
foregoing, the term “Independent Counsel” shall not


3

--------------------------------------------------------------------------------





include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
“Independent Directors” means the directors on the Board who are independent
directors as defined in Section 303A of the New York Stock Exchange Listed
Company Manual or successor provision, or, if the Company’s common stock is not
then quoted on the NYSE, who qualify as independent, disinterested, or a similar
term as defined in the rules of the principal securities exchange or
inter-dealer quotation system on which the Company’s common stock is then listed
or quoted.
“Person” means any individual, entity or group (within the meaning of Sections
13(d)(3) and 14(d)(2) of the Exchange Act).
“Potential Change in Control” shall be deemed to have occurred if (i) any Person
shall have announced publicly an intention to effect a Change in Control, or
commenced any action (such as the commencement of a tender offer for the
Company’s common stock or the solicitation of proxies for the election of any of
the Company’s directors) that, if successful, could reasonably be expected to
result in the occurrence of a Change in Control; (ii) the Company enters into an
agreement, the consummation of which would constitute a Change in Control; or
(iii) any other event occurs that the Board declares to be a Potential Change of
Control.
“Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternative dispute resolution mechanism, investigation,
inquiry, administrative or legislative hearing, or any other proceeding
(including any securities laws action, suit, arbitration, alternative dispute
resolution mechanism, hearing or procedure) whether civil, criminal,
administrative, arbitrative, regulatory or investigative (formal or informal)
and whether or not based upon events occurring, or actions taken, before the
date hereof; any appeal in or related to any such action, suit, arbitration,
mediation, alternative dispute resolution mechanism, investigation, hearing or
proceeding; and any inquiry or investigation (including discovery), whether
conducted by or in the right of the Company or any other Person, that Indemnitee
in good faith believes could lead to any such action, suit, arbitration,
mediation, investigation, inquiry, alternative dispute resolution mechanism,
hearing or other proceeding or appeal thereof.
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of the voting power of the voting equity securities or
equity interest is owned, directly or indirectly, by that Person.
“Voting Securities” means any securities that vote generally in the election of
directors, in the admission of general partners, or in the selection of any
other similar governing body.
ARTICLE II
Services by Indemnitee


Indemnitee is serving as an officer of the Company. Indemnitee may from time to
time also agree to serve, as the Company may request from time to time, in
another capacity for the Company (including an officer position) or as a
director, officer, partner, member, venturer, proprietor, trustee, employee,
agent, fiduciary or similar functionary of another foreign or domestic
corporation, partnership, joint venture, limited liability company, sole
proprietorship, trust, employee benefit plan or other enterprise. Indemnitee and
the Company each acknowledge that they have entered into this Agreement


4

--------------------------------------------------------------------------------





as a means of inducing Indemnitee to serve, or continue to serve, the Company in
such capacities. Indemnitee may at any time and for any reason resign from such
position or positions (subject to any other contractual obligation or any
obligation imposed by operation of law). The Company shall have no obligation
under this Agreement to continue Indemnitee in any such position or positions.
This Agreement shall continue in full force and effect after Indemnitee has
ceased to serve as an officer or director of the Company as provided in Section
7.5.


ARTICLE III
Indemnification


Section 3.1    General. Subject to the provisions set forth in Article IV, the
Company shall indemnify, and advance Expenses to, Indemnitee as set forth in
this Article III to the fullest extent permitted by applicable law in effect on
the date hereof and to such greater extent as applicable law may hereafter from
time to time permit. The other provisions set forth in this Agreement are
provided in addition to and as a means of furtherance and implementation of, and
not in limitation of, the obligations expressed in this Article III. No
requirement, condition to or limitation of any right to indemnification or to
advancement of Expenses under this Article III shall in any way limit the rights
of Indemnitee under Article VII.
Section 3.2    Indemnification in Third-Party Proceedings. To the fullest extent
permitted by applicable law in effect on the date hereof and to such greater
extent as applicable law may hereafter from time to time permit, the Company
shall indemnify, hold harmless, and exonerate Indemnitee if, by reason of
anything done or not done by Indemnitee in, or by reason of, Indemnitee’s
Corporate Status, Indemnitee is, was or becomes, or is threatened to be made, a
party to, or witness or other participant in, any Proceeding, other than a
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 3.2, Indemnitee shall be indemnified against any and
all Expenses, judgments, penalties (including excise or similar taxes), fines
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of any such Expenses,
judgments, penalties, fines and amounts paid in settlement) actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding or any Claim, issue or matter therein. Notwithstanding the
foregoing, the obligations of the Company under this Section 3.2 shall be
subject to the condition that no determination (which, in any case in which
Independent Counsel is involved, shall be in a form of a written opinion) shall
have been made pursuant to Article IV that Indemnitee would not be permitted to
be indemnified under applicable law. Nothing in this Section 3.2 shall limit the
benefits of Section 3.1, Section 3.4 or any other Section hereunder.
Section 3.3    Indemnification in Proceedings By or In the Right of the Company.
To the fullest extent permitted by applicable law in effect on the date hereof
and to such greater extent as applicable law may hereafter from time to time
permit, the Company shall indemnify, hold harmless, and exonerate Indemnitee if,
by reason of anything done or not done by Indemnitee in, or by reason of,
Indemnitee’s Corporate Status, Indemnitee is, was or becomes, or is threatened
to be made, a party to, or witness or other participant in, any Proceeding by or
in the right of the Company to procure a judgment in its favor. Pursuant to this
Section 3.3, Indemnitee shall be indemnified against any and all Expenses and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of any such Expenses
and amounts paid in settlement) actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with such Proceeding or any Claim, issue
or matter therein. No indemnification, hold harmless or exoneration for Expenses
or amounts paid in settlement shall be made under this Section 3.3 in respect of
any claim, issue or matter as to which


5

--------------------------------------------------------------------------------





Indemnitee shall have been finally adjudged by a court to be liable to the
Company, unless and only to the extent that any court in which the Proceeding
was brought or the Delaware Court shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification, to be held
harmless or to exoneration. Notwithstanding the foregoing, the obligations of
the Company under this Section 3.3 shall be subject to the condition that no
determination (which, in any case in which Independent Counsel is involved,
shall be in a form of a written opinion) shall have been made pursuant to
Article IV that Indemnitee would not be permitted to be indemnified under
applicable law. Nothing in this Section 3.3 shall limit the benefits of Section
3.1, Section 3.4 or any other Section hereunder.
Section 3.4    Advancement of Expenses. The Company shall pay all Expenses
reasonably incurred by, or in the case of retainers to be incurred by, or on
behalf of Indemnitee (or, if applicable, reimburse Indemnitee for any and all
Expenses reasonably incurred by Indemnitee and previously paid by Indemnitee) in
connection with any Claim or Proceeding, whether brought by or in the right of
the Company or otherwise, in advance of any determination respecting entitlement
to indemnification pursuant to Article IV hereof (and shall continue to pay such
Expenses after such determination and until it shall ultimately be determined
(in a final adjudication by a court from which there is no further right of
appeal or in a final adjudication of an arbitration pursuant to Section 5.1 if
Indemnitee elects to seek such arbitration) that Indemnitee is not entitled to
be indemnified by the Company against such Expenses) within 10 days after the
receipt by the Company of (a) a written request from Indemnitee requesting such
payment or payments from time to time, whether prior to or after final
disposition of such Claim or Proceeding, and (b) a written affirmation from
Indemnitee of Indemnitee’s good faith belief that Indemnitee has met the
standard of conduct necessary for Indemnitee to be permitted to be indemnified
under applicable law. Any such payment by the Company is referred to in this
Agreement as an “Expense Advance.” In connection with any request for an Expense
Advance, if requested by the Company, Indemnitee or Indemnitee’s counsel shall
also submit an affidavit stating that the Expenses incurred were, or in the case
of retainers to be incurred are, reasonably incurred. Any dispute as to the
reasonableness of the incurrence of any Expense shall not delay an Expense
Advance by the Company, and the Company agrees that any such dispute shall be
resolved only upon the disposition or conclusion of the underlying Claim against
Indemnitee. Indemnitee hereby undertakes and agrees that Indemnitee will
reimburse and repay the Company without interest for any Expense Advances to the
extent that it shall ultimately be determined (in a final adjudication by a
court from which there is no further right of appeal or in a final adjudication
of an arbitration pursuant to Section 5.1 if Indemnitee elects to seek such
arbitration) that Indemnitee is not entitled to be indemnified by the Company
against such Expenses. Indemnitee shall not be required to provide collateral or
otherwise secure the undertaking and agreement described in the prior sentence.
The Company shall make all Expense Advances pursuant to this Section 3.4 without
regard to the financial ability of Indemnitee to make repayment and without
regard to the prospect of whether Indemnitee may ultimately be found to be
entitled to indemnification under the provisions of this Agreement.
Section 3.5    Indemnification for Additional Expenses. The Company shall
indemnify Indemnitee against any and all costs and expenses (of the types
described in the definition of Expenses in Article I) and, if requested by
Indemnitee, shall (within two business days of that request) advance those costs
and expenses to Indemnitee, that are incurred by Indemnitee in connection with
any claim asserted against, or action brought by, Indemnitee for
(i) indemnification or an Expense Advance by the Company under this Agreement or
any other agreement or provision of the Company’s Certificate of Incorporation
or the Company’s Fifth Amended and Restated Bylaws (as they may be amended or
restated from time to time, the “Bylaws”) now or hereafter in effect relating to
any Claim or Proceeding, (ii) recovery under any directors’ and officers’
liability insurance policies maintained by the Company, or (iii) enforcement of,
or claims for breaches of, any provision of this Agreement, in each of the
foregoing


6

--------------------------------------------------------------------------------





situations regardless of whether Indemnitee ultimately is determined to be
entitled to that indemnification, Expense Advance payment, insurance recovery,
enforcement, or damage claim, as the case may be, and regardless of whether the
nature of the proceeding with respect to such matters is judicial, by
arbitration, or otherwise.
Section 3.6    Indemnification for Expenses of a Party Who Is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
extent that Indemnitee was or is, by reason of Indemnitee’s Corporate Status, a
party to (or a participant in) and is successful, on the merits or otherwise, in
any Proceeding or in defense of any claim, issue or matter therein, in whole or
in part, the Company shall, to the fullest extent permitted by applicable law,
indemnify, hold harmless and exonerate Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee in connection therewith. If Indemnitee is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall, to the fullest extent permitted by applicable
law, indemnify, hold harmless and exonerate Indemnitee against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with each successfully resolved claim, issue or matter. If Indemnitee
is not wholly successful in such Proceeding, the Company also shall, to the
fullest extent permitted by applicable law, indemnify, hold harmless and
exonerate Indemnitee against all Expenses reasonably incurred in connection with
a claim, issue or matter related to any claim, issue or matter on which
Indemnitee was successful. For purposes of this Section 3.6 and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.
Section 3.7    Partial Indemnity. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties, and amounts paid in settlement of a Claim
or Proceeding but not, however, for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.
ARTICLE IV
Procedure for Determination of Entitlement
to Indemnification


Section 4.1    Request by Indemnitee. To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request in
accordance with Section 7.6, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary or an Assistant Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that Indemnitee has requested indemnification. Nevertheless, any failure
of Indemnitee to provide a request to the Company, or to provide such a request
timely, shall not relieve the Company of any obligation that it may have to
Indemnitee hereunder except, and to the extent that, such failure actually and
materially prejudices the interests of the Company.
Section 4.2    Determination of Request. Upon written request by Indemnitee for
indemnification pursuant to the first sentence of Section 4.1 hereof, a
determination, if required by applicable law, with respect to whether Indemnitee
is permitted under applicable law to be indemnified shall be made, in accordance
with the terms of Section 4.5, in the specific case as follows:
(a)If a Potential Change in Control or a Change in Control shall have occurred,
by Independent Counsel (selected in accordance with Section 4.3) in a written
opinion to the Board


7

--------------------------------------------------------------------------------





and Indemnitee, unless Indemnitee shall request that such determination be made
by the Board, or a committee of the Board, in which case by the person or
persons or in the manner provided for in clause (i) or (ii) of paragraph (b)
below; or
(b)If a Potential Change in Control or a Change in Control shall not have
occurred, (i) by the Board by a majority vote of the Disinterested Directors
even though less than a quorum of the Board, (ii) by a majority vote of a
committee solely of two or more Disinterested Directors designated to act in the
matter by a majority vote of all Disinterested Directors even though less than a
quorum of the Board, (iii) by Independent Counsel selected by the Board or a
committee of the Board by a vote as set forth in clauses (i) or (ii) of this
paragraph (b), or if such vote is not obtainable or such a committee cannot be
established, by a majority vote of all directors, or (iv) if Indemnitee and the
Company agree, by the stockholders of the Company in a vote that excludes the
shares held by directors who are not Disinterested Directors.


If it is so determined that Indemnitee is permitted to be indemnified under
applicable law, payment to Indemnitee shall be made within 10 days after such
determination. Nothing contained in this Agreement shall require that any
determination be made under this Section 4.2 prior to the disposition or
conclusion of a Claim or Proceeding against Indemnitee; provided, however, that
Expense Advances shall continue to be made by the Company pursuant to, and to
the extent required by, the provisions of Article III. Indemnitee shall
reasonably cooperate with the person or persons making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person upon reasonable advance request any documentation or information
that is not privileged or otherwise protected from disclosure and that is
reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person or
persons making such determination shall be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification), and the
Company shall indemnify and hold harmless Indemnitee therefrom.
Section 4.3    Independent Counsel. If a Potential Change in Control or a Change
in Control shall not have occurred and the determination of entitlement to
indemnification is to be made by Independent Counsel, the Independent Counsel
shall be selected by (a) a majority vote of the Disinterested Directors, even
though less than a quorum of the Board or (b) if there are no Disinterested
Directors, by a majority vote of the Board, and the Company shall give written
notice to Indemnitee, within 10 days after receipt by the Company of
Indemnitee’s request for indemnification, specifying the identity and address of
the Independent Counsel so selected. If a Potential Change in Control or a
Change in Control shall have occurred and the determination of entitlement to
indemnification is to be made by Independent Counsel, the Independent Counsel
shall be selected by Indemnitee, and Indemnitee shall give written notice to the
Company, within 10 days after submission of Indemnitee’s request for
indemnification, specifying the identity and address of the Independent Counsel
so selected (unless Indemnitee shall request that such selection be made by the
Disinterested Directors or a committee of the Board, in which event the Company
shall give written notice to Indemnitee within 10 days after receipt of
Indemnitee’s request for the Board or a committee of the Disinterested Directors
to make such selection, specifying the identity and address of the Independent
Counsel so selected). In either event, (i) such notice to Indemnitee or the
Company, as the case may be, shall be accompanied by a written affirmation of
the Independent Counsel so selected that it satisfies the requirements of the
definition of “Independent Counsel” in Article I and that it agrees to serve in
such capacity and (ii) Indemnitee or the Company, as the case may be, may,
within seven days after such written notice of selection shall have been given,
deliver to the Company or to Indemnitee, as the case may be, a written objection
to such selection. Any objection to the selection of Independent Counsel
pursuant to this Section 4.3 may be


8

--------------------------------------------------------------------------------





asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of the definition of “Independent Counsel” in Article I,
and the objection shall set forth with particularity the factual basis of such
assertion. If such written objection is timely made, the Independent Counsel so
selected may not serve as Independent Counsel unless and until a court of
competent jurisdiction (the “Court”) has determined that such objection is
without merit or such objection is withdrawn. In the event of a timely written
objection to a choice of Independent Counsel, the party originally selecting the
Independent Counsel shall have seven days to make an alternate selection of
Independent Counsel and to give written notice of such selection to the other
party, after which time such other party shall have five days to make a written
objection to such alternate selection. If, within 30 days after submission of
Indemnitee’s request for indemnification pursuant to Section 4.1, no Independent
Counsel shall have been selected and not objected to, either the Company or
Indemnitee may petition the Court for resolution of any objection that shall
have been made by the Company or Indemnitee to the other’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the Court or by such other person as the Court shall
designate, and the person with respect to whom an objection is so resolved or
the person so appointed shall act as Independent Counsel under Section 4.2. The
Company shall pay any and all fees of, and expenses reasonably incurred by, such
Independent Counsel in connection with acting pursuant to Section 4.2, and the
Company shall pay all fees and expenses reasonably incurred incident to the
procedures of this Section 4.3, regardless of the manner in which such
Independent Counsel was selected or appointed. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 5.1, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).
Section 4.4    Establishment of a Trust. In the event of a Potential Change in
Control or a Change in Control, the Company shall, upon written request by
Indemnitee, create a trust for the benefit of Indemnitee (the “Trust”) and from
time to time upon written request of Indemnitee shall fund the Trust in an
amount sufficient to satisfy any and all Expenses reasonably anticipated at the
time of each such request to be incurred in connection with investigating,
preparing for, and defending any Claim, and any and all judgments, fines,
penalties, and settlement amounts of any and all Claims from time to time
actually paid or claimed, reasonably anticipated, or proposed to be paid. The
amount to be deposited in the Trust pursuant to the foregoing funding obligation
shall be determined by the Independent Counsel (or other person(s) making the
determination of whether Indemnitee is permitted to be indemnified by applicable
law). The terms of the Trust shall provide that, upon a Change in Control, (i)
the Trust shall not be revoked or the principal thereof invaded, without the
written consent of Indemnitee; (ii) the trustee of the Trust shall advance to
Indemnitee, within ten days of a request by Indemnitee, any and all Expenses
reasonably incurred by, or in case of retainer to be incurred by, or on behalf
of Indemnitee (or, if applicable, reimburse Indemnitee for any Expense
reasonably incurred by Indemnitee and previously paid by Indemnitee), with any
required determination concerning the reasonableness of the Expenses to be made
by the Independent Counsel (and Indemnitee hereby agrees to reimburse the Trust
under the circumstances in which Indemnitee would be required to reimburse the
Company for Expense Advances under Section 3.4 of this Agreement); (iii) the
Trust shall continue to be funded by the Company in accordance with the funding
obligation set forth above; (iv) the trustee of the Trust shall promptly pay to
Indemnitee all amounts for which Indemnitee shall be entitled to Expense
Advances and indemnification pursuant to this Agreement; and (v) all unexpended
funds in the Trust shall revert to the Company upon a final determination by the
Independent Counsel or the Court, as the case may be, that Indemnitee has been
fully indemnified under the terms of this Agreement. The trustee of the Trust
shall be chosen by Indemnitee and shall be an institution that is not affiliated
with Indemnitee. Nothing in this Section 4.4 shall relieve the Company of any of
its obligations under this Agreement.


9

--------------------------------------------------------------------------------





Section 4.5    Presumptions and Effect of Certain Proceedings.
(c)Indemnitee shall be presumed to be entitled to indemnification under this
Agreement upon submission of a request for indemnification under Section 4.1,
and the Company shall have the burden of proof in overcoming that presumption in
reaching a determination contrary to that presumption. Such presumption shall be
used by Independent Counsel (or other person or persons determining entitlement
to indemnification) as a basis for a determination of entitlement to
indemnification unless the Company provides information sufficient to overcome
such presumption by clear and convincing evidence or unless the investigation,
review and analysis of Independent Counsel (or such other person or persons)
convinces Independent Counsel by clear and convincing evidence that the
presumption should not apply.
(d)If the person or persons empowered or selected under Article IV of this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within 60 days after receipt by the Company of the
request by Indemnitee therefor, the determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification; provided, however, that such 60-day period may
be extended for a reasonable time, not to exceed an additional 30 days, if the
person making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating to such determination; and provided,
further, that the 60-day limitation set forth in this Section 4.5(b) shall not
apply and such period shall be extended as necessary (i) if within 30 days after
receipt by the Company of the request for indemnification under Section 4.1
Indemnitee and the Company have agreed, and the Board has resolved, to submit
such determination to the stockholders of the Company pursuant to Section 4.2(b)
for their consideration at an annual meeting of stockholders to be held within
90 days after such agreement and such determination is made thereat, or at a
special meeting of stockholders that is called within 30 days after such receipt
for the purpose of making such determination, such meeting is held for such
purpose within 60 days after having been so called and such determination is
made thereat, or (ii) if the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 4.2(a) of this Agreement,
in which case the applicable period shall be as set forth in Section 5.1(c).
(e)The termination of any Proceeding or of any Claim, issue or matter by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) by itself adversely
affect the rights of Indemnitee to indemnification or create a presumption that
Indemnitee failed to meet any particular standard of conduct, that Indemnitee
had any particular belief, or that a court has determined that indemnification
is not permitted by applicable law. Indemnitee shall be deemed to have been
found liable in respect of any Claim, issue or matter only after Indemnitee
shall have been so adjudged by the Court after exhaustion of all appeals
therefrom.
(f)For purposes of Section 3.6, a settlement or other resolution of a Proceeding
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty. For purposes of Section
3.6, in the event that any Proceeding to which Indemnitee is a party is resolved
in any manner other than by adverse judgment against Indemnitee (including
settlement of such Proceeding with or without payment of money or other
consideration), it shall be presumed that Indemnitee has been successful on the
merits or otherwise in such Proceeding. Anyone seeking to overcome this
presumption shall have the burden of proof by clear and convincing evidence.


10

--------------------------------------------------------------------------------





(g)The failure of the Company (including by its directors or Independent
Counsel) to have made a determination before the commencement of any action
pursuant to this Agreement that indemnification is proper because Indemnitee has
met the applicable standard of conduct shall not be a defense to the action or
create a presumption that Indemnitee has not met the standard of conduct.
ARTICLE V


Certain Remedies of Indemnitee


Section 5.1    Indemnitee Entitled to Adjudication in an Appropriate Court. If
(a) a determination is made pursuant to Article IV that Indemnitee is not
entitled to indemnification under this Agreement; (b) there has been any failure
by the Company to make timely payment or advancement of any amounts due
hereunder (including any Expense Advances); or (c) the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 4.2 and such determination shall not have been made and delivered in a
written opinion within 90 days after the latest of (i) such Independent
Counsel’s being appointed, (ii) the overruling by the Court of objections to
such counsel’s selection, or (iii) expiration of all periods for the Company or
Indemnitee to object to such counsel’s selection, Indemnitee shall be entitled
to commence an action seeking an adjudication in the Court of Indemnitee’s
entitlement to such indemnification or advancements due hereunder, including
Expense Advances. Alternatively, Indemnitee, at Indemnitee’s option, may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
commercial arbitration rules of the American Arbitration Association. Indemnitee
shall commence such action seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the right to
commence such action pursuant to this Section 5.1, or such right shall expire.
The Company agrees not to oppose Indemnitee’s right to seek any such
adjudication or award in arbitration and it shall continue to pay Expense
Advances pursuant to Section 3.4 until it shall ultimately be determined (in a
final adjudication by a court from which there is no further right of appeal or
in a final adjudication of an arbitration pursuant to this Section 5.1 if
Indemnitee elects to seek such arbitration) that Indemnitee is not entitled to
be indemnified by the Company against such Expenses.
Section 5.2    Adverse Determination Not to Affect any Judicial Proceeding. If a
determination shall have been made pursuant to Article IV that Indemnitee is not
entitled to indemnification under this Agreement, any judicial proceeding or
arbitration commenced pursuant to this Article V shall be conducted in all
respects as a de novo trial or arbitration on the merits, and Indemnitee shall
not be prejudiced by reason of such initial adverse determination. In any
judicial proceeding or arbitration commenced pursuant to this Article V,
Indemnitee shall be presumed to be entitled to indemnification or advancement of
Expenses, as the case may be, under this Agreement and the Company shall have
the burden of proof in overcoming such presumption and to show by clear and
convincing evidence that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.
Section 5.3    Company Bound by Determination Favorable to Indemnitee in any
Judicial Proceeding or Arbitration. If a determination shall have been made or
deemed to have been made pursuant to Article IV that Indemnitee is entitled to
indemnification, the Company shall be irrevocably bound by such determination in
any judicial proceeding or arbitration commenced pursuant to this Article V, and
shall be precluded from asserting that such determination has not been made or
that the procedure by which such determination was made is not valid, binding
and enforceable.
Section 5.4    Company Bound by the Agreement. The Company shall be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Article V that the


11

--------------------------------------------------------------------------------





procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement. Without
limiting the generality of the preceding sentence, the Company shall not seek
from a court, or agree to, a “bar order” that would have the effect of
prohibiting or limiting Indemnitee’s rights to advancement of any Expenses under
this Agreement.


ARTICLE VI


Contribution
Section 6.1    Contribution Payment.
(h)To the fullest extent permitted by law, whether or not the indemnification
provided in Article III hereof is available, in respect of any threatened,
pending or completed action, suit or Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such action, or Proceeding),
the Company shall pay, in the first instance, the entire amount of any judgment
or settlement of such action, suit or Proceeding without requiring Indemnitee to
contribute to such payment, and the Company hereby waives and relinquishes any
right of contribution it may have against Indemnitee. The Company shall not
enter into any settlement of any action, suit or Proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
Proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.
(i)Without diminishing or impairing the obligations of the Company set forth in
the preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or Proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
Proceeding), the Company shall contribute to the amount of Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred and paid
or payable by Indemnitee in proportion to the relative benefits received by the
Company and all officers, directors or employees of the Company, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such action, suit or Proceeding), on the one hand, and Indemnitee, on the other
hand, from the transaction or events from which such action, suit or Proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such action, suit or
Proceeding), on the one hand, and Indemnitee, on the other hand, in connection
with the transaction or events that resulted in such Expenses, judgments, fines
or settlement amounts, as well as any other equitable considerations that
applicable law may require to be considered.
(j)The Company hereby agrees, to the fullest extent permitted by applicable law,
to fully indemnify and hold Indemnitee harmless from any claims of contribution
that may be brought by officers, directors or employees of the Company, other
than Indemnitee, who may be jointly liable with Indemnitee.
(k)To the fullest extent permissible under applicable law and without
diminishing or impairing the obligations of the Company set forth in the
preceding subparagraphs of this Section 6.1, if the indemnification provided for
in this Agreement is unavailable to Indemnitee for any reason whatsoever, the
Company, in lieu of indemnifying Indemnitee, shall contribute


12

--------------------------------------------------------------------------------





to the amount incurred by Indemnitee, whether for judgments, fines, penalties,
excise taxes, amounts paid or to be paid in settlement and/or for Expenses, in
connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).
Section 6.2    Relative Fault. The relative fault of Indemnitee, on the one
hand, and of the Company and any and all other parties (including officers and
directors of the Company other than Indemnitee) who may be at fault with respect
to such matter shall be determined (i) by reference to the relative fault of
Indemnitee as determined by the court or other governmental agency assessing the
contribution amounts or (ii) to the extent such court or other governmental
agency does not apportion relative fault, by the Independent Counsel (or such
other party that makes a determination under Article IV) after giving effect to,
among other things, the degree to which their actions were motivated by intent
to gain personal profit or advantage, the degree to which their liability is
primary or secondary, the degree to which their conduct is active or passive,
the degree of the knowledge, access to information, and opportunity to prevent
or correct the subject matter of the Proceedings and other relevant equitable
considerations of each party. The Company and Indemnitee agree that it would not
be just and equitable if contribution pursuant to this Section 6.2 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in this Section
6.2.


ARTICLE VII


Miscellaneous
Section 7.1    Non-Exclusivity. The rights of Indemnitee to receive
indemnification and Expense Advances under this Agreement shall be in addition
to, and shall not be deemed exclusive of, any other rights that Indemnitee may
be entitled to under the DGCL or other applicable law, the Certificate of
Incorporation or Bylaws, any other agreement, vote of stockholders or a
resolution of directors, or otherwise. Every other right or remedy of Indemnitee
shall be cumulative of the rights and remedies granted Indemnitee hereunder. No
amendment or alteration of the Certificate of Incorporation or Bylaws or any
provision thereof shall adversely affect Indemnitee’s rights hereunder, and such
rights shall be in addition to any rights Indemnitee may have under the
Certificate of Incorporation, Bylaws and the DGCL or other applicable law. To
the extent that there is a change in the DGCL or other applicable law (whether
by statute or judicial decision) that allows greater indemnification by
agreement than would be afforded currently under the Certificate of
Incorporation or Bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by virtue of this Agreement the greater
benefit so afforded by such change. Any amendment, alteration or repeal of the
DGCL that adversely affects any right of Indemnitee shall be prospective only
and shall not limit or eliminate any such right with respect to any Proceeding
involving any occurrence or alleged occurrence of any action or omission to act
that took place before the effective date of such amendment or repeal. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.
Section 7.2    Insurance and Subrogation.
(l)To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
fiduciaries of the Company or for


13

--------------------------------------------------------------------------------





individuals serving at the request of the Company as directors, officers,
partners, members, venturers, proprietors, trustees, employees, agents,
fiduciaries or similar functionaries of another foreign or domestic corporation,
partnership, limited liability company, joint venture, sole proprietorship,
trust, employee benefit plan or other enterprise, Indemnitee shall be covered by
such policy or policies in accordance with its or their terms to the maximum
extent of the coverage available for any such director, officer, employee, agent
or fiduciary under such policy or policies; provided, however, that the Company
shall not be in breach of this Section 7.2(a) by reason of obtaining any
independent director liability insurance policies. If, at the time of the
receipt of notice of a claim pursuant to the terms hereof, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of such claim or of the commencement of a Proceeding, as the case
may be, to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.
(m)In the event of any payment by the Company under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights,
provided that all Expenses relating to such action shall be borne by the
Company.
(n)The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under the Certificate of
Incorporation or Bylaws or any insurance policy, contract, agreement or
otherwise.
(o)If Indemnitee is a director of the Company, the Company will advise the Board
of any proposed material reduction in the amount of coverage limits for
Indemnitee to be provided by the Company’s directors’ and officers’ liability
insurance policy and will not effect such a reduction with respect to Indemnitee
without the prior approval of at least 80% of the Independent Directors of the
Company.
(p)If Indemnitee is a director of the Company during the term of this Agreement
and if Indemnitee ceases to be a director of the Company for any reason, the
Company shall procure a run-off directors’ and officers’ liability insurance
policy with respect to claims arising from facts or events that occurred before
the time Indemnitee ceased to be a director of the Company and covering
Indemnitee, which policy, without any lapse in coverage, will provide coverage
for a period of six years after the time Indemnitee ceased to be a director of
the Company and will provide coverage (including amount and type of coverage and
size of deductibles) that are substantially comparable to the Company’s
directors’ and officers’ liability insurance policy that was most protective of
Indemnitee in the 12 months preceding the time Indemnitee ceased to be a
director of the Company; provided, however, that:
(i)this obligation shall be suspended during the period immediately following
the time Indemnitee ceases to be a director of the Company if and only so long
as the Company has a directors’ and officers’ liability insurance policy in
effect covering Indemnitee for such claims that, if it were a run-off policy,
would meet or exceed the foregoing standards, but in any event this suspension
period shall end when a Change in Control occurs; and
(ii)no later than the end of the suspension period provided in the preceding
clause (i) (whether because of failure to have a policy meeting the foregoing
standards


14

--------------------------------------------------------------------------------





or because a Change in Control occurs), the Company shall procure a run-off
directors’ and officers’ liability insurance policy meeting the foregoing
standards and lasting for the remainder of the six-year period.
(q)Notwithstanding the preceding clause (e) including the suspension provisions
therein, if Indemnitee ceases to be an officer or a director of the Company in
connection with a Change in Control or at or during the one-year period
following the occurrence of a Change in Control, the Company shall procure a
run-off directors’ and officers’ liability insurance policy covering Indemnitee
and meeting the foregoing standards in clause (e) and lasting for a six-year
period upon Indemnitee’s ceasing to be an officer or a director of the Company
in such circumstances.
(r)If at the time of the receipt of a notice of a Claim or Proceeding pursuant
to the terms hereof, the Company has directors’ and officers’ liability
insurance in effect, the Company shall give prompt notice of the commencement of
such Claim or Proceeding to the insurers in accordance with the procedures set
forth in the respective policies. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Claim or Proceeding in
accordance with the terms of such policies.
Section 7.3    Self Insurance of the Company; Other Arrangements. The parties
hereto recognize that the Company may, but except as provided in Section 7.2(d),
Section 7.2(e), and Section 7.2(f) is not required to, procure or maintain
insurance or other similar arrangements, at its expense, to protect itself and
any person, including Indemnitee, who is or was a director, officer, employee,
agent or fiduciary of the Company or who is or was serving at the request of the
Company as a director, officer, partner, member, venturer, proprietor, trustee,
employee, agent, fiduciary or similar functionary of another foreign or domestic
corporation, partnership, limited liability company, joint venture, sole
proprietorship, trust, employee benefit plan or other enterprise against any
expense, liability or loss asserted against or incurred by such person, in such
a capacity or arising out of the person’s status as such a person, whether or
not the Company would have the power to indemnify such person against such
expense or liability or loss.


Except as provided in Section 7.2(d), Section 7.2(e) and Section 7.2(f), in
considering the cost and availability of such insurance, the Company (through
the exercise of the business judgment of its directors and officers) may, from
time to time, purchase insurance that provides for certain (i) deductibles or
retentions, (ii) limits on payments required to be made by the insurer, or (iii)
coverage that may not be as comprehensive as that previously included in
insurance purchased by the Company or its predecessors. The purchase of
insurance with deductibles or retentions, limits on payments and coverage
exclusions, even if in the best interest of the Company, may not be in the best
interest of Indemnitee. As to the Company, purchasing insurance with deductibles
or retentions, limits on payments and coverage exclusions is similar to the
Company’s practice of self-insurance in other areas. In order to protect
Indemnitee who would otherwise be more fully or entirely covered under such
policies, the Company shall, to the maximum extent permitted by applicable law,
indemnify and hold Indemnitee harmless to the extent (i) of such deductibles or
retentions and (ii) of amounts exceeding payments made by an insurer, if by
reason of Indemnitee’s Corporate Status Indemnitee is or is threatened to be
made a party to any Proceeding. The obligation of the Company in the preceding
sentence shall be without regard to whether the Company would otherwise be
required to indemnify such officer or director under the other provisions of
this Agreement, or under any law, agreement, vote of stockholders or directors
or other arrangement. Without limiting the generality of any provision of this
Agreement, the procedures in


15

--------------------------------------------------------------------------------





Article IV hereof shall, to the extent applicable, be used for determining
entitlement to indemnification under this Section 7.3.
Section 7.4    Certain Settlement Provisions. The Company shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of a Proceeding or Claim without the Company’s prior written consent.
The Company shall not settle any Proceeding or Claim in any manner that would
impose any fine or other obligation on Indemnitee without Indemnitee’s prior
written consent. Neither the Company nor Indemnitee shall unreasonably withhold
their consent to any proposed settlement.
Section 7.5    Duration of Agreement. This Agreement shall continue for so long
as Indemnitee serves as a director, officer, employee, agent or fiduciary of the
Company or, at the request of the Company, as a director, officer, partner,
member, venturer, proprietor, trustee, employee, agent, fiduciary or similar
functionary of another foreign or domestic corporation, partnership, limited
liability company, joint venture, sole proprietorship, trust, employee benefit
plan or other enterprise, and shall continue thereafter so long as Indemnitee
shall be subject to any possible Proceeding (including any rights of appeal
thereto and any Proceeding commenced by Indemnitee pursuant to Article V of this
Agreement) by reason of Indemnitee’s Corporate Status, whether or not Indemnitee
is acting in any such capacity at the time any liability or expense is incurred
for which indemnification or advancement can be provided under this Agreement.
Section 7.6    Notice by Each Party. Indemnitee shall promptly notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document or communication relating
to any Proceeding or Claim for which Indemnitee may be entitled to
indemnification or advancement of Expenses hereunder; provided, however, that
any failure of Indemnitee to so notify the Company shall not adversely affect
Indemnitee’s rights under this Agreement except to the extent the Company shall
have been materially prejudiced as a direct result of such failure. The Company
shall promptly notify Indemnitee in writing as to the pendency of any Proceeding
or Claim that may involve a claim against Indemnitee for which Indemnitee may be
entitled to indemnification or advancement of Expenses hereunder.
Section 7.7    Amendment. This Agreement may not be modified or amended except
by a written instrument executed by or on behalf of each of the parties hereto.
Section 7.8    Waivers. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
Section 7.9    Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby, including any prior indemnification agreements, are
expressly superseded and replaced by this Agreement.
Section 7.10    Severability. If any provision of this Agreement (including any
provision within a single section, paragraph or sentence) or the application of
such provision to any Person or circumstance, shall be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect


16

--------------------------------------------------------------------------------





of invalidating or voiding the remainder of this Agreement or affect the
application of such provision to other Persons or circumstances, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to render it valid, legal
and enforceable while preserving its intent, or if such modification is not
possible, by substituting therefor another provision that is valid, legal and
enforceable and that achieves the same objective. Any such finding of invalidity
or unenforceability shall not prevent the enforcement of such provision in any
other jurisdiction to the maximum extent permitted by applicable law.
Section 7.11    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission if during normal business hours of the
recipient, otherwise on the next business day, (b) confirmed delivery of a
standard overnight courier or when delivered by hand or (c) the expiration of
five business days after the date mailed by certified or registered mail (return
receipt requested), postage prepaid, to the parties at the following addresses
(or at such other addresses for a party as shall be specified by like notice):
If to the Company, to it at:


Pioneer Natural Resources Company
5205 North O’Connor Blvd.
Suite 200
Irving, Texas 75039-3746
Attn: Corporate Secretary
Facsimile: (972) 969-3552


If to Indemnitee, to Indemnitee at:


    




or to such other address or to such other individuals as any party shall have
last designated by notice to the other parties. All notices and other
communications given to any party in accordance with the provisions of this
Agreement shall be deemed to have been given when delivered or sent to the
intended recipient thereof in accordance with and as provided in the provisions
of this Section 7.11.
Section 7.12    Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware without regard to the
principles of conflict of laws.
Section 7.13    Certain Construction Rules.
(s)The article and section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. As used in this Agreement, unless otherwise
provided to the contrary, (1) all references to days shall be deemed references
to calendar days and (2) any reference to a “Section” or “Article” shall be
deemed to refer to a section or article of this Agreement. The words “hereof,”
“herein” and “hereunder” and words of similar import referring to this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” Unless otherwise specifically provided for herein, the term “or”
shall not be deemed to be exclusive. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.


17

--------------------------------------------------------------------------------





(t)For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on a person with respect to any employee benefit plan; references
to “serving at the request of the Company” shall include any service as a
director, officer, employee or agent of the Company that imposes duties on, or
involves services by, such director, nominee, officer, employee or agent with
respect to an employee benefit plan, its participants or beneficiaries; and a
person who acted in good faith and in a manner the person reasonably believed to
be in the interests of the participants and beneficiaries of an employee benefit
plan shall be deemed to have acted in a manner “not opposed to the best interest
of the Company” for purposes of this Agreement and the DGCL.
(u)In the event of a merger, consolidation or amalgamation of the Company with
or into any other entity, references to the “Company” shall include the entity
surviving or resulting from the merger, consolidation or amalgamation as well as
the Company, and Indemnitee shall stand in the same position under this
Agreement with respect to the surviving or resulting entity as Indemnitee would
stand with respect to the Company if its existence had continued upon and after
the merger, consolidation or amalgamation.
Section 7.14    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.
Section 7.15    Certain Persons Not Entitled to Indemnification. Notwithstanding
any other provision of this Agreement (but subject to Section 7.1), Indemnitee
shall not be entitled to indemnification or advancement of Expenses pursuant to
the terms of this Agreement with respect to any Proceeding or any Claim, issue
or matter therein, brought or made by Indemnitee against the Company, except as
specifically provided in Article III, Article IV or Section 7.3. In addition,
the Company shall not be obligated pursuant to the terms of this Agreement:
(v)To indemnify Indemnitee if (and to the extent that) a final decision by a
court or arbitration body having jurisdiction in the matter shall determine that
such indemnification is not lawful; or
(w)To indemnify Indemnitee for the payment to the Company of profits pursuant to
Section 16(b) of the Exchange Act, or Expenses incurred by Indemnitee for
Proceedings in connection with such payment under Section 16(b) of the Exchange
Act.
Section 7.16    Indemnification for Negligence, Gross Negligence, etc. Without
limiting the generality of any other provision hereunder, it is the express
intent of this Agreement that Indemnitee be indemnified and Expenses be advanced
regardless of Indemnitee’s acts of negligence, gross negligence, intentional or
willful misconduct to the extent that indemnification and advancement of
Expenses is allowed pursuant to the terms of this Agreement and under applicable
law.
Section 7.17    Mutual Acknowledgments. Both the Company and Indemnitee
acknowledge that in certain instances, applicable law (including applicable
federal law that may preempt or override applicable state law) or public policy
may prohibit the Company from indemnifying the directors, officers, employees,
agents or fiduciaries of the Company under this Agreement or otherwise. For
example, the Company and Indemnitee acknowledge that the U.S. Securities and
Exchange Commission has taken the position that indemnification of directors,
officers and controlling Persons of the Company for liabilities arising under
federal securities laws is against public policy and, therefore, unenforceable.
Indemnitee understands and acknowledges that the Company has undertaken or may
be required in the future to undertake with the U.S. Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right under


18

--------------------------------------------------------------------------------





public policy to indemnify Indemnitee. In addition, the Company and Indemnitee
acknowledge that federal law prohibits indemnifications for certain violations
of the Employee Retirement Income Security Act of 1974, as amended.
Section 7.18    Enforcement. The Company agrees that its execution of this
Agreement shall constitute a stipulation by which it shall be irrevocably bound
in any court or arbitration in which a proceeding by Indemnitee for enforcement
of Indemnitee’s rights hereunder shall have been commenced, continued or
appealed, that its obligations set forth in this Agreement are unique and
special, and that failure of the Company to comply with the provisions of this
Agreement will cause irreparable and irremediable injury to Indemnitee, for
which a remedy at law will be inadequate. As a result, in addition to any other
right or remedy Indemnitee may have at law or in equity with respect to breach
of this Agreement, Indemnitee shall be entitled to injunctive or mandatory
relief directing specific performance by the Company of its obligations under
this Agreement. The Company agrees not to seek, and agrees to waive any
requirement for the securing or posting of, a bond in connection with
Indemnitee’s seeking or obtaining such relief.
Section 7.19    Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators, and legal representatives.
Section 7.20    Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or on behalf of the Company or any
affiliate of the Company against Indemnitee or Indemnitee’s spouse, heirs,
executors, or personal or legal representatives after the expiration of one year
from the date of accrual of that cause of action, and any claim or cause of
action of the Company or its affiliate shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within that one-year
period; provided, however, that for any claim based on Indemnitee’s breach of
fiduciary duties to the Company or its stockholders, the period set forth in the
preceding sentence shall be three years instead of one year; and provided,
further, that, if any shorter period of limitations is otherwise applicable to
any such cause of action, the shorter period shall govern.


[signatures on following page]
























19

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.


PIONEER NATURAL RESOURCES COMPANY
By:
/s/ Mark H. Kleinman
Name:
Mark H. Kleinman
Title:
Executive Vice President and General Counsel



INDEMNITEE:
/s/ Scott D. Sheffield
Scott D. Sheffield








































20

--------------------------------------------------------------------------------





Schedule I
 
1. The Company entered into an Indemnification Agreement with each of Mark S.
Berg, Bonnie S. Black, Chris J. Cheatwood, Richard P. Dealy, J. D. Hall, William
F. Hannes, Mark H. Kleinman, Craig A. Kuiper, Elizabeth A. McDonald, Margaret M.
Montemayor, Christopher M. Paulsen, Neal H. Shah, Kenneth H. Sheffield, Jr.,
Stephanie D. Stewart, and Tyson L. Taylor, that is otherwise identical to the
one entered into with Scott D. Sheffield.
 
2. The Company entered into an Indemnification Agreement with each of Edison C.
Buchanan, Andrew F. Cates, Phillip A. Gobe, Larry R. Grillot, Stacy P. Methvin,
Royce W. Mitchell, Frank A. Risch, Mona K. Sutphen, J. Kenneth Thompson,
Phoebe A. Wood and Michael D. Wortley, which varied from Exhibit 10.1 by
modifying Section 7.15 to provide, in its entirety, the following:


Section 7.15    Certain Persons Not Entitled to Indemnification. In addition,
the Company shall not be obligated pursuant to the terms of this Agreement:


(a)    To indemnify Indemnitee if (and to the extent that) a final decision by a
court or arbitration body having jurisdiction in the matter shall determine that
such indemnification is not lawful; or


(b)    To indemnify Indemnitee for the payment to the Company of profits
pursuant to Section 16(b) of the Exchange Act, or Expenses incurred by
Indemnitee for Proceedings in connection with such payment under Section 16(b)
of the Exchange Act.




21